Case 2:19-cv-01558-DRH-ARL Document 31 Filed 12/11/19 Page 1 of 3 PageID #: 1006



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X

 NAPOLI LAW PLLC,
                                    Plaintiff,                        Case No.: 19 CV 1558 (DRH) (ARL)
 -against-


 KEYES LAW FIRM, LLC, MARY KEYES and
 NAPOLI BERN RIPKA SHKOLNIK, LLP,

                                              Defendants.
 -----------------------------------------------------------------X

  PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT
               OF ITS MOTION TO REMAND AND OPPOSITION TO
                 TRANSFER TO THE DISTRICT OF MARYLAND

     Plaintiff Napoli Law PLLC submits Keyes Law Firm, LLC v. Napoli Bern Ripka Shkolnik, et

 al., RDB-17-2972 (E.D.N.Y. Nov. 27, 2019), attached as Exhibit 1, as supplemental authority in

 further support of its motion to remand and opposition to Defendants’ motion to transfer to the

 District of Maryland.

     In Keyes Law Firm, the Court dismissed crossclaims filed by Paul Napoli, Napoli Shkolnik

 PLLC, Napoli Law PLLC, and Paul Napoli Law LLC against Marc J. Bern (“Bern”). Id. at 11-

 12. In dismissing such crossclaims, the Court noted that the crossclaims “may be subject to an

 agreement in New York, under which a Special Referee has been appointed.” Id. at 10.

     The Court held, “Accordingly, along with the prejudicial effect of the untimely crossclaims

 under Rules 13 and 15, dismissal without prejudice is warranted based on the powers appointed

 to Mr. Zauderer by a final judgment of a New York state court.” Id. at 11.

     Therefore, the above-captioned matter is not subject to transfer to the District of Maryland.
Case 2:19-cv-01558-DRH-ARL Document 31 Filed 12/11/19 Page 2 of 3 PageID #: 1007



 Dated: December 11, 2019                 Respectfully submitted,

                                          NAPOLI LAW PLLC

                                          /s/ Marie Napoli
                                          Marie Napoli
                                          400 Broadhollow Road
                                          Melville, New York 11747
                                          manpoli@napolilaw.com
                                          Tel: (212) 267-3700
                                          Fax: (646) 843-7603

                                          Counsel for Plaintiff
Case 2:19-cv-01558-DRH-ARL Document 31 Filed 12/11/19 Page 3 of 3 PageID #: 1008



                                 CERTIFICATE OF SERVICE

     The undersigned attorney hereby certifies that on December 11, 2019, she electronically filed
 a copy of the attached via the CM/ECF filing system, which sent notification of such filing to all
 Filing Users.

                                                  /s/ Marie Napoli
